DeviN, J.
The facts found by the judge are supported by the affidavits and are sufficient to constitute contempt of court, and to sustain the judgment.
The order appointing the receiver was made, after due notice to appellant, in a cause then pending in Pitt County, by a court which had jurisdiction of the parties and of the subject matter, and authorized and directed the receiver to take possession of certain real property in Martin County. This order was filed in the Superior Court of. Martin County where the property was situated and the judgment debtor resided, in compliance with the statutes, C. S., 724, and C. S., 722. This order was not void and was entitled to respect by the appellant, who *337was a party to tbe cause. If tbe order were in any respect erroneous, be should have perfected bis appeal therefrom.
Willful disobedience and resistance to a lawful court order on tbe part of one who, as a party and by notice served, is fixed with knowledge, comes within tbe purview of tbe statutes defining contempt of court, and is punishable as such. C. S., 978; Fleming v. Patterson, 99 N. C., 404; Delozier v. Bird, 123 N. C., 689; In re Railroad, 151 N. C., 467; Weston v. Lumber Co., 158 N. C., 270; Rapalje on Contempt, secs. 16, 24.
Tbe general rule is stated in 13 Corpus Juris, p. 21, as follows: “As a receiver is an officer of tbe court, and bis possession is tbe possession of tbe court, any interference with, or disturbance of, bis possession without permission of tbe court subjects tbe disturber to punishment for contempt.”
Judgment affirmed.
BabNhill, J., took no part in tbe consideration or decision of this case.